UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4294



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT JAMES WALLACE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-03-374-L)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER AND MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elita C. Amato, Washington, D.C., for Appellant.           Rod J.
Rosenstein, United States Attorney, Charles J. Peters, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Wallace pled guilty, pursuant to a written plea

agreement, to conspiracy to distribute more than fifty kilograms of

cocaine, in violation of 21 U.S.C. § 846 (2000). Wallace was

sentenced following the Supreme Court’s opinion in United States v.

Booker, 543 U.S. 220 (2005).          The district court applied the

holding of Booker and sentenced Wallace to 262 months imprisonment.

On appeal, Wallace claims that he was sentenced in violation of

Booker because his sentence was unreasonable and the district court

failed to fully account for all the factors enumerated in 18 U.S.C.

§ 3553(a) (2000).    We affirm.

          After     the   Supreme    Court’s   decision   in   Booker,   a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines. See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005). However, in determining a sentence post-

Booker, sentencing courts are still required to calculate and

consider the applicable guideline range as well as the factors set

forth in 18 U.S.C. § 3553(a) (2000). Id. If the sentence imposed is

within the properly calculated guideline range, it is presumptively

reasonable. United States v. Green, 436 F.3d 449, 2006 WL 267217,

at *5 (4th Cir. Feb. 6, 2006).

         Wallace’s sentence was both within the guideline range of

262-327 months, and well within the statutory maximum of life

imprisonment. See 21 U.S.C. § 841(b) (2000). Because the district


                                    - 2 -
court    appropriately    treated   the     guidelines   as   advisory,   and

properly calculated and considered the guideline range and the

relevant § 3553(a) factors, we find the sentence reasonable.              See

also United States v. Eura, 440 F.3d 625, No. 05-4437, slip op. at

11 (4th Cir. 2006) (“To establish reasonableness of a sentence, a

district court need not explicitly discuss every § 3553(a) factor

on the record.”).        Accordingly, we affirm Wallace’s sentence.

            We grant Wallace’s motion for leave to file a pro se

supplemental brief and find the issues he asserts therein without

merit.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 3 -